DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 15, 2022 in application 15/663,455. 
	Claims 1, 3-7, 9-14, 16-21 are presented for examination.   Claims 2, 8, 15 are previously cancelled.    
	IDS submitted on April 22, 2019 was acknowledged. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-14, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0159240) in further view of Zou et al. (US 2015/0149609) in further view of He et al. (US 11,089,102). 

In regard to claim 1, Singh et al. teach a method comprising:
causing network devices to generate and emit fault codes by running one or more operators on each of the network devices (system fault codes, component fault codes and failure modes may be received at a system, para. 4), wherein the fault codes are associated with an error on the network device (system fault codes or system symptoms, para. 16, 20) and the software-defined network having a logical configuration represented by a logical model, including policies and entities (second level model comprising causal relationships and weights between the component fault codes and the failure modes may be generated, para. 4), generated based on configuration defined in one or more controllers in the software-defined network, the logical model representing an intent of an administrator regarding operation of the software-defined network (model may be generated, created, or defined during a learning operation, para. 23) and representing a high-level expression of one or more hardware models rendered on the network devices in the software-defined network (the first level model and the second level model may be combined to generate a model such as graphical model, para. 4); 
obtaining, via the one or more operators on each of the network device, the fault codes from the network devices (system fault codes, component fault codes and failure modes may be received at a system, para. 4);
mapping the network devices or the fault codes to a plurality of entities defined in the logical model of the software-defined network to yield fault code mappings, (first level model comprising causal relationships and weights between the system fault codes and component fault codes may be generated, para. 4);
independently aggregating the fault code mappings along a plurality of dimensions in the network to yield an independent aggregations of fault codes, (causal relationships between system fault codes, component fault codes, failure models and other information may be determined or defined using aggregate data analysis, para. 23, 25); 
independently presenting, via one or more independent visualizations, one or more hardware-level errors along the respective ones of the plurality of dimensions based on the independent aggregation of fault codes (graphical model may be an organization of information in a computer system which includes one or more nodes, weighted links between nodes and other relationship, para. 23). 
Singh et al. does not explicitly teach but Zou et al. teach wherein the plurality of entities including at least tenants and the plurality of dimensions divided based on the plurality of entities, being at least of the tenants (performance monitoring to provide real or near real time remediation feedback by implementing the use of aggregated latency and/or other network data … provide failure zone analysis and resolution information to tenants based on aggregations of performance data (paragraph 13-16, fig. 1). 
It would have been obvious to modify the method of Singh et al. by adding Zou et al. performance monitoring.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing real time of the usability of an online service as well as identifying or target failure zones to troubleshoot and/or correct any associated performance or user-experience problems (paragraph 13).
Singh et al. and Zou et al. does not explicitly teach a software-defined network, including an overlay network. 
He et al. teach of a virtual network implemented as an overlay network (fig. 5a, col. 17 lines 30-40).   The central control plane has the ability to form virtual networks (overlay network) for the applications and maintains a global view of all NDs and maps the virtual networks to the underlying NDs efficiently (including mappings of changes either through failures, addition or removal) (fig. 5D, col. 19 lines 1-32). 
It would have been obvious to modify the method of Singh et al. and Zou et al. by adding He et al. network resource sharing status.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in the ability to form virtual networks (overlay network) for the applications and maintains a global view of all NDs and maps the virtual networks to the underlying NDs efficiently (including mappings of changes either through failures, addition or removal) (fig. 5D, col. 19 lines 1-32). 
 In regard to claim 7, Singh et al. teach a system comprising:
one or more processors (processors, para. 15); and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (processor may execute code or instructions stored in memory, para. 17), cause the system to:
cause network devices to generate and emit fault codes by running one or more operators on each of the network devices (system fault codes, component fault codes and failure modes may be received at a system, para. 4), wherein the fault codes are associated with an error on the network device (system fault codes or system symptoms, para. 16, 20) and the software-defined network having a logical configuration represented by a logical model, including policies and entities (second level model comprising causal relationships and weights between the component fault codes and the failure modes may be generated, para. 4), generated based on configuration defined in one or more controllers in the software-defined network, the logical model representing an intent of an administrator regarding operation of the software-defined network (model may be generated, created, or defined during a learning operation, para. 23) and representing a high-level expression of one or more hardware models rendered on the network devices in the software-defined network (the first level model and the second level model may be combined to generate a model such as graphical model, para. 4); 
obtain, via the one or more operators on each of the network device, the fault codes from the network devices (system fault codes, component fault codes and failure modes may be received at a system, para. 4);
map the network devices or the fault codes to a plurality of entities defined in the logical model of the software-defined network to yield independent aggregation of fault code mappings, (first level model comprising causal relationships and weights between the system fault codes and component fault codes may be generated, para. 4);
independently aggregating the independent aggregation of fault code mappings along a plurality of dimensions in the network to yield an independent aggregations of fault codes across the plurality of dimensions, (causal relationships between system fault codes, component fault codes, failure models and other information may be determined or defined using aggregate data analysis, para. 23, 25); 
independently present, via one or more independent visualizations, one or more hardware-level errors along the respective ones of the plurality of dimensions based on the independent aggregation of fault codes (graphical model may be an organization of information in a computer system which includes one or more nodes, weighted links between nodes and other relationship, para. 23). 
Singh et al. does not explicitly teach but Zou et al. teach wherein the plurality of entities including at least tenants and the plurality of dimensions divided based on the plurality of entities and being at least of the tenants (performance monitoring to provide real or near real time remediation feedback by implementing the use of aggregated latency and/or other network data … provide failure zone analysis and resolution information to tenants based on aggregations of performance data (paragraph 13-16, fig. 1). 
Refer to claim 1 for motivational statement. 
Singh et al. and Zou et al. does not explicitly teach a software-defined network, including an overlay network. 
He et al. teach of a virtual network implemented as an overlay network (fig. 5a, col. 17 lines 30-40).   The central control plane has the ability to form virtual networks (overlay network) for the applications and maintains a global view of all NDs and maps the virtual networks to the underlying NDs efficiently (including mappings of changes either through failures, addition or removal) (fig. 5D, col. 19 lines 1-32). 
Refer to claim 1 for motivational statement. 

In regard to claim 14, Singh et al. teach a non-transitory computer-readable storage medium comprising: instructions stored therein instructions which, when executed by one or more processors (processor may execute code or instructions stored in memory, para. 17), cause the one or more processors to:
cause network devices to generate and emit fault codes by running one or more operators on each of the network devices (system fault codes, component fault codes and failure modes may be received at a system, para. 4), wherein the fault codes are associated with an error on the network device (system fault codes or system symptoms, para. 16, 20) and the software-defined network having a logical configuration represented by a logical model, including policies and entities (second level model comprising causal relationships and weights between the component fault codes and the failure modes may be generated, para. 4), generated based on configuration defined in one or more controllers in the software-defined network, the logical model representing an intent of an administrator regarding operation of the software-defined network (model may be generated, created, or defined during a learning operation, para. 23) and representing a high-level expression of one or more hardware models rendered on the network devices in the software-defined network (the first level model and the second level model may be combined to generate a model such as graphical model, para. 4); 
obtain, via the one or more operators on each of the network device, the fault codes from the network devices (system fault codes, component fault codes and failure modes may be received at a system, para. 4);
map the network devices or the fault codes to a plurality of entities defined in the logical model of the software-defined network to yield independent aggregation of fault code mappings, (first level model comprising causal relationships and weights between the system fault codes and component fault codes may be generated, para. 4);
independently aggregating the independent aggregation of fault code mappings along a plurality of dimensions in the network to yield an independent aggregations of fault codes across the plurality of dimensions, (causal relationships between system fault codes, component fault codes, failure models and other information may be determined or defined using aggregate data analysis, para. 23, 25); 
independently present, via one or more independent visualizations, one or more hardware-level errors along the respective ones of the plurality of dimensions based on the independent aggregation of fault codes (graphical model may be an organization of information in a computer system which includes one or more nodes, weighted links between nodes and other relationship, para. 23). 
Singh et al. does not explicitly teach but Zou et al. teach wherein the plurality of entities including at least tenants and the plurality of dimensions divided based on the plurality of entities and being at least of the tenants (performance monitoring to provide real or near real time remediation feedback by implementing the use of aggregated latency and/or other network data … provide failure zone analysis and resolution information to tenants based on aggregations of performance data (paragraph 13-16, fig. 1). 
Refer to claim 1 for motivational statement. 
Singh et al. and Zou et al. does not explicitly teach a software-defined network, including an overlay network. 
He et al. teach of a virtual network implemented as an overlay network (fig. 5a, col. 17 lines 30-40).   The central control plane has the ability to form virtual networks (overlay network) for the applications and maintains a global view of all NDs and maps the virtual networks to the underlying NDs efficiently (including mappings of changes either through failures, addition or removal) (fig. 5D, col. 19 lines 1-32). 
Refer to claim 1 for motivational statement. 

******************************************
Claims 3-5, 9-11, 13, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0159240) in further view of Zou et al. (US 2015/0149609) in further view of He et al. (US 11,089,102) in further view of Gates et al. (US 2015/0288558). 

In regard to claim 3, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the method of claim 1, wherein the software-defined network includes an application centric infrastructure network with one or more application policy infrastructure controllers, and the software-defined network includes one or more components in a network assurance platform (application-level monitor, paragraph 42-43, fig. 3).
It would have been obvious to modify the method of Singh et al., Zou et al. and He et al. by adding Gates automatic report generation.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in automatic generation of report in response to detecting performance and/or availability issues that occur throughout multiple layers of a networked computing environment (pg. 3).  

In regard to claim 4, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the method of claim 3, wherein the plurality of entities and respective dimensions further include policy contracts (service-level monitor may monitor response time experience by various end users of a service, paragraph 42- 43, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms .. each node in a failure graph may correspond with a particular type of alarm at a particular level … a failure graph may be generated for each alarm of the plurality of alarms, paragraph 46).
Refer to claim 3 for motivational statement. 

In regard to claim 5, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the method of claim 4, wherein, the network devices includes switches, and the fault codes includes hardware-level errors associated with the switches (each network may include switches, paragraph 35, network-level monitor, paragraph 43).
Refer to claim 3 for motivational statement. 
In regard to claim 9, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein the software-defined network includes an application centric infrastructure network with one or more application policy infrastructure controllers, and the system includes one or more components in a network assurance platform (application-level monitor, paragraph 42-43, fig. 3).
Refer to claim 1 for motivational statement. 

In regard to claim 10, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein the plurality of entities and respective dimensions further include at least one of application profiles, endpoint groups, or policy contracts (service-level monitor may monitor response time experience by various end users of a service, paragraph 42- 43, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms .. each node in a failure graph may correspond with a particular type of alarm at a particular level … a failure graph may be generated for each alarm of the plurality of alarms, paragraph 46).
Refer to claim 3 for motivational statement. 

In regard to claim 11, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the system of claim 10, wherein the network devices include switches, and the fault codes includes hardware-level errors associated with the switches (each network may include switches, paragraph 35, network-level monitor, paragraph 43).
Refer to claim 3 for motivational statement. 

In regard to claim 13, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein, independently presenting the one or more hardware-level errors includes generating one or more visualizations based on at least one of a per-tenant error aggregation, a per-application profile error aggregation, or a per-endpoint group pair aggregation (the alarm relationship identifier may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45).
Refer to claim 3 for motivational statement. 

In regard to claim 16, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein, the software-defined network includes an application-centric infrastructure network with one or more application policy infrastructure controllers, and the software-defined network includes one or more components in a network assurance platform (application-level monitor, paragraph 42-43, fig. 3).
Refer to claim 3 for motivational statement. 

In regard to claim 17, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein the plurality of entities and dimensions further include at least one of application profiles, endpoint groups, or policy contracts (service-level monitor may monitor response time experience by various end users of a service, paragraph 42- 43, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms .. each node in a failure graph may correspond with a particular type of alarm at a particular level … a failure graph may be generated for each alarm of the plurality of alarms, paragraph 46).
Refer to claim 3 for motivational statement. 

In regard to claim 18, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein, the network devices include switches, and wherein the fault codes include hardware-level errors associated with the switches (each network may include switches, paragraph 35, network-level monitor, paragraph 43).
Refer to claim 3 for motivational statement. 

In regard to claim 20, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein, independently presenting the one or more hardware-level errors includes generating one or more visualizations based on at least one of a per-tenant error aggregation, a per-application profile error aggregation, or a per-endpoint group pair aggregation (the alarm relationship identifier may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45).
Refer to claim 3 for motivational statement. 

In regard to claim 21, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the method of claim 1, independently presenting the one or more hardware-level errors includes generating one or more visualizations based on at least one of a per-tenant error aggregation, a per-application profile error aggregation, or a per-endpoint group pair aggregation (the alarm relationship identifier may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45).
Refer to claim 3 for motivational statement. 

**********************************************
Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0159240) in further view of Zou et al. (US 2015/0149609) in further view of He et al. (US 11,089,102) in further view of Gates et al. (US 2015/0288558) in further view of Rowstron et al. (US 2012/0151292). 

In regard to claim 6, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the method of claim 1, wherein, the mapping is based on respective hardware identifiers (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4), the independent aggregation of fault codes across the plurality of dimensions (a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B).
It would have been obvious to modify the method of Singh et al., Zou et al. and He et al. by adding Gates automatic report generation.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in automatic generation of report in response to detecting performance and/or availability issues that occur throughout multiple layers of a networked computing environment (pg. 3).  
Singh et al., Zou et al., He et al. and Gates et al. does not explicitly teach but Rowstron et al. teach the aggregation of fault codes include key and tag pairs, each of the key and tag pairs includes a key representing one of the plurality of dimensions (distributed key-based processes implementing a key-based process with a map function that processes input data and produces an intermediate data set of (key, value) pairs, paragraph 35.  The results are combined or aggregated using the key-based process, paragraph 36). 
It would have been obvious to modify the method of Singh et al., Zou et al., He et al. and Gates et al. by adding Rowstron et al. distributed key-based processes.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in performance of computationally expensive tasks (paragraph 7). 

In regard to claim 12, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the system of claim 7, wherein, mapping the network devices or the fault codes to the plurality of entities is based on respective hardware identifiers (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4), the independent aggregations of fault codes across respective dimensions a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B).
	Refer to claim 6 for motivational statement. 
Singh et al., Zou et al., He et al. and Gates et al. does not explicitly teach but Rowstron et al. teach the aggregation of fault codes includes key and tag pairs, each of the key and tag pairs includes a key representing one of the plurality of dimensions (distributed key-based processes implementing a key-based process with a map function that processes input data and produces an intermediate data set of (key, value) pairs, paragraph 35.  The results are combined or aggregated using the key-based process, paragraph 36). 
Refer to claim 6 for motivational statement. 

In regard to claim 19, Singh et al., Zou et al. and He et al. does not explicitly teach but Gates et al. teach the non-transitory computer-readable storage medium of claim 14, wherein, mapping the network devices or the fault codes to the plurality of entities is based on respective hardware identifiers (a failure graph may be generated, paragraph 4, map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph, paragraph 45, fig. 4), the independent aggregations of fault codes across respective dimensions (a root cause identification tool that aggregates data from a plurality of performance management tools monitoring the networked computer environment, paragraph 4, aggregated data may include service-level data, application-level data, networking-level data, virtualization-level data … and from the aggregated data corresponding with the different perspective offered by the plurality of information technology management software tools, paragraph 52, fig. 4, fig. 6B).
Refer to claim 6 for motivational statement.
Singh et al., Zou et al., He et al. and Gates et al. does not explicitly teach but Rowstron et al. teach the aggregation of fault codes includes key and tag pairs, each of the key and tag pairs includes a key representing one of the plurality of dimensions (distributed key-based processes implementing a key-based process with a map function that processes input data and produces an intermediate data set of (key, value) pairs, paragraph 35.  The results are combined or aggregated using the key-based process, paragraph 36).
 Refer to claim 6 for motivational statement. 

**********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Dunbar et al. (US 2014/0307744) overlay network and mapping errors
Badoni et al. (US 2014/0307541) overlay and mapping of failure event
Gnanasambandam et al. (US 2009/0300215) overlay network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov